Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention Group I and Species II (FIGs. 2A-2C) encompassing claims 1-9 and 11-14 in the reply filed on 11/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 reciting “the first portion of the insulating encapsulant” and “the second protruding portion of the insulating encapsulant” render the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the first portion” and “the second portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiner et al. US 2017/0263544 A1 (Hiner).

    PNG
    media_image1.png
    442
    1254
    media_image1.png
    Greyscale

In re claim 1, Hiner discloses (e.g. FIGs. 4A-4J) a package structure, comprising: 
a circuit substrate (including 483,485); 
a semiconductor device (including structure above layer 471) disposed on and electrically connected to the circuit substrate 483,485 (and wirings within), wherein the semiconductor device comprises: 

a semiconductor die 425,426 disposed on the first (top) surface and electrically connected to the interconnection structure 410;  
an insulating encapsulant 430 disposed on the first (top) surface of the interconnection structure and encapsulating the semiconductor die 425,426, wherein the insulating encapsulant 430 partially covers sidewalls of the interconnection structure 410 (may also include 428,419); 
a protection layer 471 disposed on the second (bottom) surface of the interconnection structure 410 and partially covering the sidewalls of the interconnection structure 410 (may also include 428,419), wherein the protection layer 471 is in contact with the insulating encapsulant 430; and 
a plurality of electrical connectors (wiring on top of 471 as shown in FIG. 4D) disposed on the protection layer 471, wherein the interconnection structure 410 is electrically connected to the circuit substrate (connected to wirings in layer 483,485) through the plurality of electrical connectors (wiring on 471).

In re claim 4, Hiner discloses (e.g. FIG. 4B) the interconnection structure 410 comprises a beveled portion (groove 419 may be beveled, ¶ 61), and the protection layer 471 is covering the beveled portion (the beveled sidewall formed by beveled groove 419).

In re claim 5, Hiner discloses (e.g. FIG. 4G-4I) wherein the insulating encapsulant 430 comprises a first portion (portion of 430 above flat underfill 428, ¶ 56) surrounding the semiconductor die 425,426, and a second protruding portion (portion of 430 adjacent to 428) surrounding the first portion and partially surrounding the interconnection structure (include 410, 428 and 419).



In re claim 8, Hiner discloses (e.g. FIGs. 4A-4J) a package structure, comprising: 
a circuit substrate 483,485 (and wirings within); 
an interposer structure 410 disposed on the circuit substrate, wherein the interposer 410 structure includes a core substrate 413 or 416 and a plurality of through vias 412 or 414 (see FIG. 4A, ¶ 147,149) formed in the core substrate 413,416; 
at least one semiconductor die 425,426 disposed on a backside (top in FIG. 4I) surface of the interposer structure 410, wherein the at least one semiconductor die 425,426 is electrically connected to the plurality of through vias 412,414; 
an insulating encapsulant 430 disposed on the backside (top) surface of the interposer structure 410 and surrounding the at least one semiconductor die 425,426; 
a polymer layer 471 (¶ 157) disposed on a top (bottom) surface of the interposer structure 410, wherein the polymer layer 471 comprises a central portion (portion under 410 in FIG. 4I) and a flank portion (portion along the side of 410) connected to the central portion, the central portion is covering and in contact with the top (bottom) surface of the interposer structure 410, the flank portion protrudes out from the central portion and is surrounding the interposer structure 410.

In re claim 9, Hiner discloses (e.g. FIGs. 4A-4B) wherein the core substrate 413,416 of the interposer structure 410 comprises a beveled portion (groove 419 may be beveled, ¶ 61), and the flank portion of the polymer layer 471 is covering the beveled portion (the beveled sidewall formed by beveled groove 419 is covered by 471 that fills the grooves).

In re claim 11, Hiner discloses (e.g. FIGs. 4G-4I) wherein the insulating encapsulant 430 comprises a first portion (portion of 430 above flat underfill 428, ¶ 56) covering the at least one semiconductor die 425,426, and a second protruding portion (portion of 430 adjacent to 428) surrounding the first portion and partially surrounding the interconnection structure (interconnect structure considered to include 410, 428 and 419).

In re claim 13, Hiner discloses (e.g. FIGs. 4G-4H) further comprising; a plurality of conductive bumps 419 electrically connecting the at least one semiconductor die 425,426 to the interposer structure 410; and an underfill 428 structure located in between the at least one semiconductor die 425,426 and the interposer structure 410, and covering the plurality of conductive bumps 419, wherein the insulating encapsulant 430 is encapsulating the underfill structure 428 and the plurality of conductive bumps 419 (¶ 185-186).


Claims 8-9 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. US 2020/0411399 A1 (Wu).

    PNG
    media_image2.png
    474
    799
    media_image2.png
    Greyscale

In re claim 8, Wu discloses (e.g. FIGs. 1-3) a package structure, comprising: 

an interposer structure 120 disposed on the circuit substrate C1, wherein the interposer structure 120 includes a core substrate 122 and a plurality of through vias 124 formed in the core substrate 122; 
at least one semiconductor die 110 disposed on a backside surface of the interposer structure 120, wherein the at least one semiconductor die 110 is electrically connected to the plurality of through vias 124; 
an insulating encapsulant 130 disposed on the backside surface of the interposer structure 120 and surrounding the at least one semiconductor die 110; 
a polymer layer 150 (¶ 31) disposed on a top surface of the interposer structure 120, wherein the polymer layer 150 comprises a central portion and a flank portion connected to the central portion, the central portion is covering and in contact with the top surface 122b of the interposer structure 120, the flank portion protrudes out from the central portion and is surrounding the interposer structure 120.

In re claim 9, Wu discloses (e.g. FIG. 2) wherein the core substrate 122’ of the interposer structure 120’ comprises a beveled portion ss, and the flank portion of the polymer layer 150’ is covering the beveled portion ss.

In re claim 12, Wu discloses (e.g. FIGs. 1-2) wherein “the first portion” of the insulating encapsulant 130 (portion overlapping 120) has a planar top surface in contact with the backside surface of the interposer structure 120, and “the second protruding portion” (portion overlapping 150) of the insulating encapsulant 130 has a beveled top surface in contact with the flank portion of the polymer layer 150. Portion of 130 contacting 150 is cut relative to planar portion overlapping 120, the cut portion teaches broadly claimed “beveled” top surface.



In re claim 14, Wu discloses (e.g. FIGs. 1-3) further comprising; a plurality of electrical connectors 164 electrically connecting the interposer structure 120 to the circuit substrate C1; and an underfill structure UF (FIG. 3) located in between the polymer layer 150 and the circuit substrate C1, and covering the plurality of electrical connectors 164, wherein the underfill structure UF is physically separated from the interposer structure 120.


Claims 8-9 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US 2021/0066211 A1 (Tsai).

    PNG
    media_image3.png
    447
    746
    media_image3.png
    Greyscale

In re claim 8, Tsai discloses (e.g. FIGs. 13-15) a package structure, comprising: 
a circuit substrate 300; 
an interposer structure 100’ disposed on the circuit substrate 300, wherein the interposer structure 100’ includes a core substrate and a plurality of through vias 104 formed in the core substrate; 
at least one semiconductor die 21,22 disposed on a backside surface of the interposer structure 100’, wherein the at least one semiconductor die 21,22 is electrically connected to the plurality of through vias 104; 
an insulating encapsulant 114 disposed on the backside surface of the interposer structure 100’ and surrounding the at least one semiconductor die 21,22; 


In re claim 9, Tsai discloses (e.g. FIGs. 13-15) wherein the core substrate of the interposer structure 100’ comprises a beveled portion 100-BS, and the flank portion of the polymer layer 420 is covering the beveled portion 100-BS.

In re claim 12, Tsai discloses (e.g. FIGs. 13-15) wherein “the first portion” 114-1 of the insulating encapsulant 114 has a planar top surface in contact with the backside surface of the interposer structure 100’, and “the second protruding portion” 114-C of the insulating encapsulant 114 has a beveled top surface 114-C-S in contact with the flank portion of the polymer layer 420.

In re claim 13, Tsai discloses (e.g. FIGs. 13-14) further comprising; a plurality of conductive bumps 110 electrically connecting the at least one semiconductor die 21,22 to the interposer structure 100’; and an underfill structure 112 located in between the at least one semiconductor die 21,22 and the interposer structure100’, and covering the plurality of conductive bumps 110, wherein the insulating encapsulant 114 is encapsulating the underfill structure 112 and the plurality of conductive bumps 110.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiner as applied to claims 1 and 8 above, and further in view of Do et al. US 2014/0131856 A1 (Do).
In re claim 2, Hiner discloses the claimed package (FIG. 4I) comprising dies 425,426 mounted on interconnection structure 410, with protective layer 471 covering sidewalls of 410, encapsulant 430 covering the dies 425,426, and electrical contacts (solder balls in FIG. 4D) formed to provide external connection. 
Hiner does not explicitly disclose the solder balls connecting to another circuit substrate, and an underfill structure disposed in between the circuit substrate and the semiconductor device, wherein the underfill structure covers the plurality of electrical connectors and is in contact with the insulating encapsulant and the protection layer.
However, Do discloses (e.g. FIGs. 1-2) a package comprising dies 120 mounted on interposer 110 and that is covered by encapsulant 140, which is subsequently coupled to external circuit board 210 through electrical connectors 150, wherein an underfill structure 220 is disposed in between the circuit substrate 210 and the semiconductor device 100, wherein the underfill structure 220 covers the plurality of electrical connectors 150 and is in contact with the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount Hiner’s device onto an external circuit board as taught by Do to be connected to other devices in an electrical system, and to provide an underfill structure between the circuit board and the semiconductor device as taught by Do such that the underfill structure covers the plurality of electrical connectors and is in contact with the insulating encapsulant 430 and the protection layer that is formed along side surfaces of the interposer 410. See FIG. 4I of Hiner as modified below showing the underfill structure and the external circuit board. 

    PNG
    media_image4.png
    467
    685
    media_image4.png
    Greyscale

In re claim 3, the combination of Hiner and Do teaches (see modified FIG. 4I above) wherein the interconnection structure 410 is physically separated from the underfill structure (471 separates 410 from the underfill).

In re claim 14, the combination of Hiner and Do teaches (see modified FIG. 4I above) a plurality of electrical connectors (solder balls) electrically connecting the interposer structure 410 .


Claims 1, 4-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al US 2017/0047310 A1 (Shim) in view of Chen et al. US 2018/0190638 A1 (Chen, cited in IDS filed 12/29/2020).

    PNG
    media_image5.png
    435
    903
    media_image5.png
    Greyscale

In re claim 1, Shim discloses (e.g. FIGs. 1-2 & 22) a package structure, comprising: 
a circuit substrate 1200 (see FIG. 22); 
a semiconductor device 100 disposed on and electrically connected to the circuit substrate, wherein the semiconductor device 100 comprises: 
an interconnection structure 110 having a first surface and a second (top) surface opposite to the first surface; 
a semiconductor die 120 disposed on the first (top) surface and electrically connected to the interconnection structure 110; 

a plurality of electrical connectors 190 (or connection pad on circuit board), wherein the interconnection structure 110 is electrically connected to the circuit substrate 1200 (FIG. 22) through the plurality of electrical connectors 190 (or connection pad on circuit board).
Shim does not explicitly disclose a protection layer disposed on the second surface of the interconnection structure 110 and partially covering the sidewalls of the interconnection structure 110, wherein the protection layer is in contact with the insulating encapsulant 180.
Chen discloses (e.g. FIGs. 15-16) a package comprising semiconductor device 200 disposed on and electrically connected to circuit substrate 136 through interconnection structure 104 and electrical connectors 128,142, wherein the package comprises a protection layer 148 disposed on the bottom surface of the interconnection structure 104 and partially covering the sidewalls of the interconnection structure 104, wherein the protection layer 148 is in contact with the insulating encapsulant 122; and the electrical connectors 128, 142 are disposed on the protection layer 148. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a protection layer, such as an underfill 148 as taught by Chen, on the bottom surface of Shim’s interconnection structure 110 and to cover the sidewalls of the interconnection structure 110 and be in contact with the insulating encapsulant 180 as taught by Chen to protect the connectors 190 between the semiconductor device and the circuit board and to ensure adhesion of the semiconductor device to the circuit board. 
 


In re claim 5, Shim discloses (e.g. FIG. 1-2) wherein the insulating encapsulant 180 comprises a first portion (inner portion above 111b) surrounding the semiconductor die 120, and a second protruding portion (portion above 118) surrounding the first portion and partially surrounding the interconnection structure 110.

In re claim 6, Shim discloses (e.g. FIGs. 1-2) wherein the first portion of the insulating encapsulant 180 (portion above 111b) has a planar top surface in contact with the interconnection structure 110, and the second protruding portion (portion above 118) of the insulating encapsulant 180 has a beveled top surface 184 in contact with the protection layer (underfill 148 covering side surfaces of 110 and 180 as taught by Chen).

In re claim 7, Chen discloses (e.g. FIG. 16A) wherein the protection layer 148 includes dielectric material layers 148 and conductive patterns 128 embedded within the dielectric material layers 148, and the conductive patterns 128 are electrically connected to the interconnection structure 104 and the plurality of electrical connectors 142.

In re claim 8, Shim discloses (e.g. FIGs. 1-2 & 22) a package structure, comprising: 
a circuit substrate 1200 (see FIG. 22); 
an interposer structure 110 disposed on the circuit substrate, wherein the interposer structure 110 includes a core substrate 111 and a plurality of through vias 112 formed in the core substrate 111; 

an insulating encapsulant 180 disposed on the backside surface of the interposer structure 110 and surrounding the at least one semiconductor die 120.
Shim does not explicitly disclose a polymer layer disposed on a top surface of the interposer structure, wherein the polymer layer comprises a central portion and a flank portion connected to the central portion, the central portion is covering and in contact with the top surface of the interposer structure, the flank portion protrudes out from the central portion and is surrounding the interposer structure.
Chen discloses (e.g. FIGs. 15-16) a package comprising semiconductor device 200 disposed on and electrically connected to circuit substrate 136 through interposer structure 104 and electrical connectors 128. The package further comprises a polymer layer 148 disposed between the interposer structure 104 and the circuit substrate 136, wherein the polymer layer 148 comprises a central portion and a flank portion connected to the central portion, the central portion is covering and in contact with the bottom surface of the interposer structure 104, the flank portion protrudes out from the central portion and is surrounding the interposer structure 104.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a polymer layer, such as an underfill 148 as taught by Chen, on the bottom surface of Shim’s interposer structure 110 and to surround the interposer structure 110 as taught by Chen to protect the connectors 190 between the semiconductor device and the circuit board and to ensure adhesion of the semiconductor device to the circuit board. 



In re claim 11, Shim discloses (e.g. FIG. 1-2) wherein the insulating encapsulant 180 comprises a first portion (inner portion above 111b) covering the at least one semiconductor die 120, and a second protruding portion (portion above 118) surrounding the first portion and partially surrounding the interposer structure 110.

In re claim 12, Shim discloses (e.g. FIGs. 1-2) wherein “the first portion” of the insulating encapsulant 180 (portion above 111b) has a planar top surface in contact with the backside (top) surface of the interposer structure 110, and “the second protruding portion” (portion above 118) of the insulating encapsulant 180 has a beveled top surface 184 in contact with the flank portion of the protection layer (underfill 148 covering side surfaces of 110 and 180 as taught by Chen).

In re claim 13, Shim discloses (e.g. FIG. 14) further comprising; a plurality of conductive bumps 160 electrically connecting the at least one semiconductor die 120 to the interposer structure 110; and an underfill structure 170 located in between the at least one semiconductor die 120 and the interposer structure 110, and covering the plurality of conductive bumps 160, wherein the insulating encapsulant 180 is encapsulating the underfill structure 170 and the plurality of conductive bumps 160.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 8-9 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 11,164,824 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
In re claim 8, US 11,164,824 B2 claims a package structure (claim 8), comprising: 
a circuit substrate (claim 8); 
an interposer structure disposed on the circuit substrate, wherein the interposer structure includes a core substrate and a plurality of through vias formed in the core substrate (claim 8); 
at least one semiconductor die disposed on a backside surface of the interposer structure, wherein the at least one semiconductor die is electrically connected to the plurality of through vias (claim 8); 
an insulating encapsulant disposed on the backside surface of the interposer structure and surrounding the at least one semiconductor die (claim 8); 
a polymer layer (“underfill structure”, claim 9) disposed on a top surface of the interposer structure, wherein the polymer layer comprises a central portion and a flank portion connected to the central portion (portion in space between circuit substrate and interposer, claim 9), the central portion is covering and in contact with the top surface of the interposer structure, the flank portion (portion that covers the second portion of the insulating encapsulant, claim 9) protrudes out from the central portion and is surrounding the interposer structure.

In re claim 9, US 11,164,824 B2 claims wherein the core substrate of the interposer structure comprises a beveled portion (claim 13), and the flank portion of the polymer layer is covering the beveled portion (claim 9).



In re claim 12, US 11,164,824 B2 claims wherein the first portion of the insulating encapsulant has a planar top surface in contact with the backside surface of the interposer structure, and the second protruding portion of the insulating encapsulant has a beveled top surface in contact with the flank portion of the polymer layer (beveled portion, claim 12).

In re claim 13, US 11,164,824 B2 claims further comprising; a plurality of conductive bumps electrically connecting the at least one semiconductor die to the interposer structure (claim 11); and an underfill structure (first underfill, claim 11) located in between the at least one semiconductor die and the interposer structure, and covering the plurality of conductive bumps, wherein the insulating encapsulant is encapsulating the underfill structure and the plurality of conductive bumps.


Claims 8-9 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 of copending Application No. 16/454,099 (claims filed 12/02/2021) in view of Shim. 
In re claim 8, copending application claims a package structure (claim 21), comprising: 
a circuit substrate (“circuit board”, claim 27); 
an interposer structure (circuit carrier, claim 21) disposed on the circuit substrate; 
at least one semiconductor die disposed on a backside surface of the interposer structure (claim 21); 

a polymer layer (“dielectric layer”, claim 21) disposed on a top surface of the interposer structure, wherein the polymer layer comprises a central portion (portion over second surface, claim 21) and a flank portion (portion along sidewall, claim 21) connected to the central portion, the central portion is covering and in contact with the top surface of the interposer structure, the flank portion protrudes out from the central portion and is surrounding the interposer structure.
The copending application does not explicitly claims the interposer structure includes a core substrate and a plurality of through vias formed in the core substrate, and wherein the at least one semiconductor die is electrically connected to the plurality of through vias. 
However, Shim discloses (e.g. FIG. 1) a package comprising a die 120 mounted on interposer 110, the interposer 110 includes a core substrate and through vias 112 that connect the die 120. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the interposer with through vias to facilitate electrical connection between the mounted die and external device as taught by Shim. Use of through vias in interposer is obvious to reduce device footprint.

In re claim 9, copending application claims wherein the core substrate of the interposer structure comprises a beveled portion, and the flank portion of the polymer layer is covering the beveled portion (claim 23, 25).

In re claim 13, Shim teaches the package further comprising (FIG. 14); a plurality of conductive bumps 160 electrically connecting the at least one semiconductor die 120 to the interposer structure 110; and an underfill structure 170 located in between the at least one semiconductor die 120 and the interposer structure 110, and covering the plurality of conductive bumps 160, wherein the insulating encapsulant 180 is encapsulating the underfill structure 170 

In re claim 14, copending application claims (claim 27) further comprising; a plurality of electrical connectors (“conductive terminal”) electrically connecting the interposer structure to the circuit substrate; and an underfill structure (“underfill layer”) located in between the polymer layer and the circuit substrate, and covering the plurality of electrical connectors, wherein the underfill structure is physically separated from the interposer structure.

This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yen US 2020/0135604 A1 teaches (FIG. 20B) a package comprising a protection layer 2003A on the bottom surface 2001B and side surface 2001S of an interposer 2001.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815